           Case 2:18-ap-01465-BR          Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30              Desc
                                          Main Document     Page 1 of 24


           1   DAVID SEROR - Bar No. 67488
               COREY R. WEBER - Bar No. 205912
           2   REAGAN E. BOYCE - Bar No. 248064
               BRUTZKUS GUBNER
           3   21650 Oxnard Street, Suite 500
               Woodland Hills, CA 91367
           4   Telephone: (818) 827-9000
               Facsimile: (818) 827-9099
           5   Email:     dseror@bg.law
                          cweber@bg.law
           6              rboyce@bg.law
           7   Special Litigation Counsel for Howard M. Ehrenberg, Chapter 7 Trustee
           8                              UNITED STATES BANKRUPTCY COURT

           9                               CENTRAL DISTRICT OF CALIFORNIA

          10                                       LOS ANGELES DIVISION

          11   In re
                                                                      Case No. 2:16-bk-15635-BR
          12   ANA VIRGINIA PETTUS,
                                                                      Chapter 7
          13                    Debtor.
               _______________________________________                Adv. No. ______________________
          14
               HOWARD M. EHRENBERG, solely in his                     COMPLAINT FOR:
          15   capacity as Chapter 7 Trustee for the bankruptcy       1) REVOCATION OF DISCHARGE;
               estate of Ana Virginia Pettus,                         2) AVOIDANCE AND RECOVERY OF
          16                                                          POST PETITION TRANSFERS; AND
                                     Plaintiff,                       3) TURNOVER OF ESTATE PROPERTY
          17
               v.
          18
               ANA VIRGINIA PETTUS, an individual; and
          19   PW Pettus a minor child,
          20                         Defendants.
          21

          22           Plaintiff, Howard Ehrenberg, the duly appointed and acting Chapter 7 Trustee (“Trustee” or
          23   “Plaintiff”) for the bankruptcy estate (“Estate”) of debtor, Ana Virginia Pettus (“Debtor” or
          24   “A.Pettus”), herein complains (“Complaint”) of defendant and debtor, Ana Virginia Pettus, and her
          25   minor son, defendant PW Pettus (“PW”) and alleges as follows:
          26           STATEMENT OF RELIEF SOUGHT:
          27           Plaintiff seeks a revocation of Debtor’s discharge pursuant to 11 U.S.C. §§ 727(d)(1) and
          28   (d)(2). Plaintiff seeks an order for Debtor to turnover property of the Estate pursuant to 11 U.S.C. §
                                                                  1
2028888
           Case 2:18-ap-01465-BR           Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30             Desc
                                           Main Document     Page 2 of 24


           1   542. Plaintiff also seeks to avoid and recover post-petition transfers of Estate property from Debtor

           2   to her minor son, PW Pettus, pursuant to 11 U.S.C. §§ 549, 550.

           3          JURISDICTION AND VENUE:

           4          1.      On April 28, 2016, (the “Petition Date”), the Debtor, Ana Pettus filed her voluntary

           5   petition under Chapter 7 of Title 11 of the United States Code (“Bankruptcy Code”) commencing the

           6   bankruptcy case styled In re Ana Virginia Pettus, case number 2:16-bk-15635-BR (the “Case”).

           7   Shortly thereafter, Howard M. Ehrenberg was appointed the Chapter 7 Trustee, in which capacity he

           8   continues to serve.

           9          2.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(a) and

          10   1334. The Court further has jurisdiction pursuant to General Order No. 13-5 of the United States

          11   District Court, for the Central District of California.

          12          3.      In accordance with Local Bankruptcy Rule 7008-1, Plaintiff asserts that the claims for

          13   relief in this Complaint constitute core claims pursuant to 28 U.S.C. §§ 157(a) and 157(b) (2) (A),

          14   (E), (H), (J), and (O). The Trustee consents to the entry of final orders and judgment by the

          15   Bankruptcy Court in this adversary proceeding.

          16          4.      Venue properly lies in this judicial district pursuant to 28 U.S.C. §§ 1408 and 1409 as

          17   this adversary proceeding is related to or otherwise arises from the Debtor’s Case under Title 11 of

          18   the Bankruptcy Code, and which Case is still pending.

          19          5.      Trustee has standing to bring this adversary proceeding pursuant to 11 U.S.C. § 323,

          20   as he is the duly appointed and acting Chapter 7 Trustee for the Debtor’s bankruptcy estate.

          21          THE PARTIES:

          22          6.      Plaintiff is the duly appointed and acting Chapter 7 Trustee for the bankruptcy estate

          23   of Debtor.

          24          7.      Debtor is an individual who filed a voluntary petition under Chapter 7 of Title 11 of

          25   the Bankruptcy Code on April 28, 2016, commencing the above-referenced bankruptcy Case which

          26   is still pending before this Court. At all times relevant herein A.Pettus resided in the State of

          27   California and within the jurisdiction of this Court.

          28          8.      PW Pettus (“PW”) is a minor child, and the son of Debtor. Plaintiff is further

                                                                    2
2028888
           Case 2:18-ap-01465-BR          Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30               Desc
                                          Main Document     Page 3 of 24


           1   informed and believes and based thereon alleges that at all times relevant herein PW either resided

           2   with Debtor or was within the custody and control of his mother, the Debtor.

           3            9.    Sherrill Pettus (“Sherrill”) is an individual who Plaintiff is informed and believes and

           4   based thereon alleges currently resides in Graham, Texas. Plaintiff is further informed and believes

           5   and based thereon alleges that Debtor and Sherrill were married from 2005 until November 2010.

           6   Plaintiff is further informed and believes and based thereon alleges that Sherrill is the father of PW

           7   and shares joint custody and control of PW with Debtor.

           8            DEBTOR CONCEALS AND FAILS TO DISCLOSE PROPERTY OF THE ESTATE

           9            10.   Following Debtor’s initial appearance for the Section 341(a) Meeting of Creditors on

          10   June 2, 2016, Debtor amended her schedule “I” per the Trustee’s request, which Schedule “I” was

          11   filed on or about June 15, 2016. No further amendments to the petition and schedules were made or

          12   filed.

          13            11.   On November 7, 2016, the Bankruptcy Court entered an order for discharge of the

          14   Debtor [Docket No. 39].

          15            12.   Following the order for discharge, the Trustee’s administration and investigation of

          16   Estate property required additional information from the Debtor, and Trustee retained counsel to

          17   conduct a Rule 2004 examination of Debtor.

          18            13.   Plaintiff is informed and believes and based thereon alleges that as of the Petition

          19   Date, Debtor owned jewelry, clothing, art, antiques, furniture and collectibles (collectively, the

          20   “Undisclosed Personal Property”) worth hundreds of thousands of dollars, well in excess of $14,000,

          21   the total amount set forth in Debtor’s petition and schedules, including any amendments thereto, for

          22   all personal property owned by Debtor as of the Petition Date. The Debtor listed $14,000 in personal

          23   property as follows: books and general household goods $3,500.00 + Furniture $3,000.00 + TV,

          24   computer, cell phone $1,000.00 + Personal Clothing $3,500.00 + Jewelry $3,000.00 = $14,000.00.

          25            14.   Plaintiff is informed and believes and based thereon alleges that Debtor failed to

          26   identify the Undisclosed Personal Property in her petition and schedules, including any amendments

          27   thereto.

          28            15.   Plaintiff is informed and believes and based thereon alleges that the Undisclosed

                                                                 3
2028888
           Case 2:18-ap-01465-BR          Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30              Desc
                                          Main Document     Page 4 of 24


           1   Personal Property is property of the bankruptcy Estate.

           2          16.      On July 28, 2017, the Court entered an order [Docket No. 50] approving the

           3   employment of Trustee’s special litigation counsel and on December 12, 2017, a second order

           4   [Docket No. 58] approving a supplemental scope of work for special litigation counsel was entered

           5   by the Court.

           6          THE DEBTOR DOES NOT RESPOND TO DEMANDS FROM THE TRUSTEE, AND

           7          DISOBEYS COURT ORDER TO APPEAR FOR RULE 2004 EXAM

           8          17.      On October 17, 2017, Trustee’s counsel sent via overnight delivery a demand letter to

           9   Debtor that she appear for oral examination pursuant to Rule 2004, and produce documents to the

          10   Trustee. No response was received from Debtor.

          11          18.      Trustee made demand on counsel for Debtor to request more information and

          12   documents regarding Debtor’s property and assets. There was no response as to an examination date,

          13   and no documents were produced. After counsel for the Debtor notified Trustee’s counsel that he no

          14   longer represented the Debtor, Trustee’s counsel attempted to contact Debtor by both email and

          15   phone at the number and email address she had previously provided to the Trustee. The email was

          16   returned undeliverable notifying senders that the email account had been deactivated, and a

          17   recording for the phone number stated the number was no longer in service.

          18          19.      On November 6, 2017, a second demand letter was sent via overnight delivery to

          19   Debtor at her address of record, again requesting her appearance for oral examination and production

          20   of records.

          21          20.      On November 30, 2017, having received no response to the two demand letters,

          22   Trustee filed a formal motion [Docket No. 57] with the Bankruptcy Court seeking an order requiring

          23   Debtor to appear for a Rule 2004 examination and to produce documents.

          24          21.      On December 12, 2017, the first of the demand letters sent to Debtor was returned as

          25   undeliverable, noting that Debtor was no longer at her address of record, and forwarding service was

          26   no longer available. Later inquiries with the Post Office determined that a forwarding address was on

          27   record and future communications from the Trustee were sent to the forwarding address.

          28          22.      On January 1, 2018, there being no opposition or other response filed by Debtor, the

                                                                 4
2028888
           Case 2:18-ap-01465-BR             Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30              Desc
                                             Main Document     Page 5 of 24


           1   Court entered an order [Docket No. 63] requiring Debtor to appear for a Rule 2004 examination and

           2   to produce documents. A copy of the order was sent by overnight delivery to Debtor’s new address.

           3          23.     On January 8, 2018, Debtor failed to appear as ordered for the Rule 2004

           4   examination, and otherwise failed to contact the Trustee or his counsel.

           5          24.     On February 26, 2018, Trustee filed his Motion for Order to Show Cause Why Debtor

           6   Should Not be Ordered to Comply with the Court’s Prior Order Requiring Debtor to Appear for a

           7   Rule 2004 Examination, and Why Debtor Should Not be Found in Contempt of Court [Docket No.

           8   66]. A hearing was set, and notice provided to Debtor at her known address.

           9          25.     On March 29, 2018, following a hearing on the Trustee’s Motion for Order to Show

          10   Cause, the Court entered an Order [Docket No. 71] directing Debtor to appear before the Court on

          11   May 29, 2018. Again, notice was sent to Debtor’s new address. Debtor again failed to appear as

          12   ordered.

          13          26.     On May 31, 2018, the Court entered an order for civil contempt and a writ for body

          14   attachment, directing the U.S. Marshall Service to take into custody the Debtor and to bring her

          15   before the Bankruptcy Court.

          16          27.     Having been located by the U.S. Marshall Service on or about June 20, 2018, Debtor

          17   appeared before the Court where she was ordered to submit to a Rule 2004 examination by the

          18   Trustee’s counsel and to provide her current address, mailing address, phone number and email

          19   address. Debtor appeared with her prior counsel.

          20          28.     In mid-2018, Debtor finally submitted to oral examination over the course of three

          21   days after being located by the U.S. Marshalls Service – June 20, 2018, August 16, 2018 and

          22   September 10, 2018. The latter two dates were originally scheduled for an earlier time period, but

          23   were then re-scheduled at the Debtor’s request purportedly due to her minor son’s school schedule

          24   and her availability. The final transcript was prepared on or about September 24, 2018.

          25          29.     Plaintiff is informed and believes and based thereon alleges that Debtor disengaged

          26   from her counsel between the second and third dates of the Rule 2004 examination, and remains

          27   unrepresented to this date.

          28   ///

                                                                  5
2028888
           Case 2:18-ap-01465-BR           Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30             Desc
                                           Main Document     Page 6 of 24


           1          TOLLING BASED ON THE DEBTOR’S CONCEALMENT AND FAILURE TO

           2          COOPERATE WITH THE TRUSTEE, OR ATTEND HER RULE 2004 EXAM

           3          30.     The deadline for the Trustee to file claims or seek revocation of the Debtor’s

           4   discharge has been equitably tolled since Debtor (a) moved from her address of record, disconnected

           5   her phone number of record, and closed her email account of record, all without informing Trustee

           6   or the Court of her whereabouts or providing new contact information; (b) failed to appear for her

           7   Rule 2004 examination and produce documents as ordered by the Court; (c) failed to appear for the

           8   hearing on the Court’s Order to Show Cause why Debtor Should Not Be Held in Contempt; (d) was

           9   only located by the U.S. Marshals Service after a Body Attachment Order was entered by the

          10   Bankruptcy Court; (e) was compelled to appear for oral examination pursuant to Rule 2004

          11   commencing in June 2018 and concluding in mid-September 2018; (f) produced the documents

          12   requested by the Trustee pursuant to Rule 2004 only beginning in mid-June 2018 and continuing

          13   through September 2018; (g) following the Rule 2004 examination of Debtor, based on information

          14   obtained during the examination, the Trustee contacted various third parties who Debtor identified as

          15   having possession, custody and/or control of the Undisclosed Personal Property and books and

          16   records relating to the Debtor; and (h) the Trustee thereafter received certain books and records

          17   relating to the Debtor and the Undisclosed Personal Property in the possession, custody and/or

          18   control of third parties identified by Debtor.

          19          31.     Plaintiff is informed and believes and based thereon alleges that Debtor has not been

          20   employed in any capacity since 2005, and has not had income based on employment since that point.

          21          32.     Plaintiff is informed and believes and based thereon alleges that Debtor has lived off

          22   the sale proceeds from Debtor’s personal property and assets since November 22, 2010, and from the

          23   sale of the Undisclosed Personal Property post-Petition Date.

          24          33.     The information regarding the transfers and acts set forth herein was not known to the

          25   Trustee or disclosed by the Debtor until the Rule 2004 examination and production of documents

          26   took place in mid-2018, as set forth above.

          27          34.     Plaintiff is informed and believes and based thereon alleges that Debtor and Sherrill

          28   were divorced by final decree entered on November 22, 2010, in the 301st Judicial District of Dallas

                                                                6
2028888
           Case 2:18-ap-01465-BR           Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30                  Desc
                                           Main Document     Page 7 of 24


           1   County, Texas, but Debtor and Sherrill continue to share joint custody of PW.

           2          THE DIAMOND EARRINGS

           3          35.     Plaintiff is informed and believes and based thereon alleges that in the one year

           4   period prior to her Petition Date Debtor purports to have given a pair of diamond earrings having a

           5   value of at least $50,000.00 (the “Earrings”) as a gift to her minor son, PW.

           6          36.     Plaintiff is informed and believes and based thereon alleges that Debtor kept physical

           7   possession and control over the Earrings even after she purports to have given the Earrings to her

           8   minor son, PW.

           9          37.     Plaintiff is informed and believes and based thereon alleges that at some point in time

          10   post-Petition Date that Debtor sold the Earrings to a friend for at least $50,000.00 and proceeded to

          11   spend the proceeds.

          12          38.     The Earrings were not disclosed on the Debtor’s petition and schedules, or any

          13   amendment thereto.

          14          39.     The sale of the Earrings was not disclosed to the Trustee until the Rule 2004

          15   examination in June 2018.

          16          40.     At no point in time did Debtor offer to turn over or turn over the Earrings to the

          17   Trustee.

          18          41.     At no point in time did Debtor offer to turn over or turn over the $50,000.00 or more

          19   that the Debtor received from the post-Petition Date sale of the Earrings to the Trustee.

          20          THE BRAZILIAN APARTMENT

          21          42.     Plaintiff is informed and believes and based thereon alleges that on or about

          22   September 20, 2011, Debtor sold an apartment she owned in Brazil, and purchased a new apartment

          23   (the “Brazilian Apartment”) with some of the sale proceeds.

          24          43.     Plaintiff is informed and believes and based thereon alleges that on or about April 11,

          25   2016, Debtor recorded the deed of title to the Brazilian Apartment in her own name alone.

          26          44.     However, according to the Debtor’s petition and schedules, including any

          27   amendments thereto, the Brazilian Apartment was “owned” by and legal title was recorded in the

          28   name of Debtor’s minor son, PW.

                                                                  7
2028888
           Case 2:18-ap-01465-BR          Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30                 Desc
                                          Main Document     Page 8 of 24


           1          45.     During the course of her Rule 2004 examination, Debtor testified that she purchased

           2   the Brazilian Apartment and gave it as a gift to her minor son at the time of purchase.

           3          46.     The chain of title report Trustee obtained from the Real Estate Registry Office of the

           4   4th Zone, Miranda Bezerra’s Office, Municipality of Fortaleza-Ceara, reflects that title to the

           5   Brazilian Apartment was recorded in the name of Debtor as of April 11, 2016, not that of Debtor’s

           6   minor son.

           7          47.     Plaintiff is informed and believes and based thereon alleges that on or about August

           8   7, 2018, after her first session of the Rule 2004 examination had been completed, Debtor travelled to

           9   Brazil and without notice to or approval by the Trustee or the Court, effectuated the transfer (the

          10   “Brazilian Apartment Transfer”) of title to the Brazilian Apartment into her minor son’s name.

          11          48.     Plaintiff is informed and believes and based thereon alleges that Debtor’s mother has

          12   lived in the Brazilian Apartment rent free since the date of purchase and neither the Trustee nor the

          13   Estate have received any amounts in payment for rent post-Petition Date.

          14          49.     Plaintiff is informed and believes and based thereon alleges that Debtor has

          15   maintained custody, control, and possession of the Brazilian Apartment since the date of purchase,

          16   and has made all decisions regarding the Brazilian Apartment, including, but not limited to, the

          17   decision to allow Debtor’s mother to reside in the Brazilian Apartment rent-free.

          18          50.     Plaintiff is informed and believes and based thereon alleges that the Brazilian

          19   Apartment has a value of approximately $250,000.00 U.S. Dollars and does not appear to have any

          20   liens or encumbrances on it.

          21          THE CONCEALMENT OF UNDISCLOSED PERSONAL PROPERTY SOLD POST-

          22          PETITION DATE

          23          51.     Plaintiff is informed and believes and based thereon alleges that after the Petition

          24   Date, Debtor has sold Undisclosed Personal Property of the Estate that was not listed or otherwise

          25   identified on the petition and schedules, including any amendments thereto.

          26          52.     Plaintiff is informed and believes and based thereon alleges that Debtor has received

          27   $285,895.12 for the post-Petition Date sale of the Undisclosed Personal Property. The funds received

          28   post-Petition were for Undisclosed Personal Property provided by the Debtor to various consignment

                                                                 8
2028888
           Case 2:18-ap-01465-BR         Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30               Desc
                                         Main Document     Page 9 of 24


           1   companies and other companies either pre- or post-Petition Date, but sold post-Petition Date.

           2          53.    None of the funds from the post-Petition Date sales of Undisclosed Personal Property

           3   were turned over to the Trustee, nor was Trustee informed of these funds until the Rule 2004

           4   examination during August and September 2018.

           5          54.    Plaintiff is informed and believes and based thereon alleges that at least $131,513.04

           6   of the funds received by the Debtor for the post-Petition Date sale of Undisclosed Personal Property

           7   came from several consignment shops and jewelry stores, including but not limited to, Julien

           8   Entertainment a/k/a Julien Auctions, Decades Two, Vintage Martini, Society Stylists now doing

           9   business as Valerie Elizabeth, LLC f/k/a Bungalow 41, LLC, and Kazanjian & Fogarty (collectively,

          10   the “Consignment Companies”).

          11          55.    Plaintiff is informed and believes and based thereon alleges that additional

          12   Undisclosed Personal Property of the Estate which was not listed or otherwise identified on the

          13   petition and schedules, including any amendments thereto, is currently being held at various

          14   consignment companies, including Vintage Martini and Decades Two with a listing sale price

          15   totaling at least $41,672.00, and that one or more of these Consignment Companies are holding cash

          16   from the sales of Undisclosed Personal Property totaling $5,171.71. Plaintiff is further informed and

          17   believes and based thereon alleges that other of the Consignment Companies may still be in

          18   possession of Undisclosed Personal Property or sales proceeds derived therefrom.

          19          THE PRE-PETITION PERSONAL PROPERTY PROVIDED TO CONSIGNMENT

          20          COMPANIES

          21          56.    Plaintiff is informed and believes and based thereon alleges that in the two year

          22   period pre-Petition Date, Debtor provided personal property to the Consignment Companies, but did

          23   not disclose the property on her petition and schedules, or any amendments thereto.

          24          57.    Plaintiff is informed and believes and based thereon alleges that Debtor received

          25   funds for these pre-Petition Date sales of Undisclosed Personal Property totaling at least

          26   $233,186.27 in the year preceding the Petition Date.

          27          58.    Plaintiff is informed and believes and based thereon alleges that additional

          28   Undisclosed Personal Property was provided to the Consignment Companies pre-Petition Date and

                                                                9
2028888
           Case 2:18-ap-01465-BR         Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30               Desc
                                         Main Document    Page 10 of 24


           1   that the property provided by Debtor remains in the possession of the Consignment Companies.

           2           59.    Plaintiff is further informed and believes and based thereon alleges that the personal

           3   property provided by Debtor to the Consignment Companies pre-Petition Date and still in the

           4   possession of the Consignment Companies is property of the Estate.

           5           60.    Plaintiff is further informed and believes and based thereon alleges that the

           6   Consignment Companies, such as Julian and Society may still be paying Debtor the sale proceeds for

           7   personal property provided pre-Petition Date to the Consignment Companies as additional items

           8   continue to be sold.

           9           THE DESTRUCTION OF FINANCIAL RECORDS RELATED TO THE DEBTOR

          10           AND CONCEALED PERSONAL PROPERTY

          11           61.    Plaintiff is informed and believes and based thereon alleges that one of the

          12   Consignment Companies, Decades Two, received various items of Undisclosed Personal Property

          13   from Debtor both pre- and post-Petition date. Further, Plaintiff is informed and believes and based

          14   thereon alleges that Decades Two has filed a complaint against a former owner who is alleged by

          15   Decades Two to have destroyed, wiped clean, or otherwise deleted the transaction records of

          16   Decades Two relating to the Debtor.

          17           62.    Based on the foregoing, additional undisclosed transfers of Estate property may exist.

          18           63.    Plaintiff is informed and believes and based thereon alleges that Decades Two has

          19   alleged in its complaint that this former owner, Christos Garkinos, also embezzled money from

          20   Decades Two, including money that was received from the sale of Undisclosed Personal Property of

          21   the Estate, and other personal property provided by Debtor pre-Petition Date, but sold post-Petition

          22   Date, or payment of the funds from the sale of personal property were paid to Debtor post-Petition

          23   Date.

          24           THE “LOST” STATUE

          25           64.    Plaintiff is informed and believes and based thereon alleges that Debtor owned a

          26   Richard Hudson statue of Marilyn Monroe valued at $115,000.00 which Debtor claims to have

          27   “lost” somewhere between her original move from Dallas, Texas to Los Angeles, California.

          28           65.    Plaintiff is informed and believes and based thereon alleges that Debtor did not file a

                                                                10
2028888
           Case 2:18-ap-01465-BR           Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30             Desc
                                           Main Document    Page 11 of 24


           1   claim with her insurance company, nor report the statue missing to police, and has asserted that she

           2   is not aware of the statues whereabouts.

           3                                            FIRST CLAIM FOR RELIEF

           4                                 Revocation Of Discharge – 11 U.S.C. § 727(d)(1)

           5                                  [As against debtor, Ana Virginia Pettus only]

           6            66.   Plaintiff incorporates by this reference paragraphs 1 through 65 inclusive, set forth

           7   above, as though set forth in full herein.

           8            67.   The time period for Plaintiff to file a claim for revocation of discharge as set forth

           9   under 11 U.S.C. § 727(e) has been equitably tolled on the grounds set forth above in paragraph 30,

          10   supra.

          11            68.   Plaintiff is informed and believes and based thereon alleges that Debtor fraudulently

          12   failed to disclose on her petition and schedules, including any amendments thereto, the Undisclosed

          13   Personal Property that remained in the possession, custody and/or control of the Debtor as of the

          14   Petition Date, including the Earrings.

          15            69.   Plaintiff is informed and believes and based thereon alleges that Debtor fraudulently

          16   failed to disclose on her petition and schedules, including any amendments thereto, the Undisclosed

          17   Personal Property that remained in the possession, custody and/or control of the Consignment

          18   Companies to whom Debtor provided the Undisclosed Personal Property post- Petition Date, and

          19   failed to disclosed personal property provided by Debtor to the Consignment Companies pre-Petition

          20   Date and which property remained in the possession of the Consignment Companies.

          21            70.   Plaintiff is informed and believes and based thereon alleges that Debtor fraudulently

          22   failed to turn over to Trustee the sale proceeds received from the sale of the Earrings which occurred

          23   post-Petition Date and which sale proceeds Debtor received post-Petition Date.

          24            71.   Plaintiff is informed and believes and based thereon alleges that Debtor fraudulently

          25   failed to turn over to Trustee the sale proceeds she received post-Petition Date from the personal

          26   property provided to the Consignment Companies pre-Petition Date.

          27            72.   Plaintiff is informed and believes and based thereon alleges that Debtor fraudulently

          28   failed to turn over to Trustee the sale proceeds received from the sale of the Undisclosed Personal

                                                                11
2028888
           Case 2:18-ap-01465-BR           Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30            Desc
                                           Main Document    Page 12 of 24


           1   Property provided to the Consignment Companies post-Petition Date.

           2          73.     The discharge granted to Debtor was obtained through the Debtor’s fraudulent acts in

           3   concealing from the Trustee, the Estate and its creditors, and from the Court, the Undisclosed

           4   Personal Property, the sales proceeds paid to the Debtor from the sale of the Undisclosed Personal

           5   Property, the personal property provided to the Consignment Companies pre-Petition Date and

           6   which property remained in the Consignment Companies’ possession post-Petition Date, and the

           7   sales proceeds from personal property provided by the Debtor to the Consignment Companies pre-

           8   Petition Date but which was not paid to Debtor until post-Petition Date.

           9          74.     The discharge granted to Debtor was obtained through the Debtor’s fraudulent acts in

          10   concealing from the Trustee, the Estate and its creditors, and from the Court the Earrings and the

          11   sales proceeds from the post-Petition Date sale of the Earrings.

          12          75.     The Trustee did not know of the Debtor’s fraud set forth herein until after the Debtor

          13   received her discharge.

          14          76.     Debtor’s discharge was fraudulently obtained and should therefore be revoked

          15   pursuant to 11 U.S.C. §727(d)(1).

          16                                     SECOND CLAIM FOR RELIEF

          17                             Revocation Of Discharge – 11 U.S.C. § 727(d)(2)

          18                              [As against debtor, Ana Virginia Pettus only]

          19          77.     Plaintiff incorporates by this reference paragraphs 1 through 65 inclusive, set forth

          20   above, as though set forth in full herein.

          21          78.     Plaintiff is informed and believes and based thereon alleges that Debtor failed to

          22   disclose to the Trustee or the Court that some of the personal property provided by Debtor to the

          23   Consignment Companies pre-Petition Date remained in the possession, custody, and/or control of the

          24   Consignment Companies post-Petition Date.

          25          79.     From the Petition Date, up to and including the time of the Debtor’s discharge on

          26   November 7, 2016, Debtor knowingly and fraudulently failed to report to the Trustee or the Court

          27   that some of the personal property provided by Debtor to the Consignment Companies pre-Petition

          28   Date remained in the possession, custody, and/or control of the Consignment Companies post-

                                                                 12
2028888
           Case 2:18-ap-01465-BR           Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30               Desc
                                           Main Document    Page 13 of 24


           1   Petition Date.

           2          80.       Plaintiff is informed and believes and based thereon alleges that Debtor failed to

           3   disclose to the Trustee or the Court that some of the personal property provided by Debtor to the

           4   Consignment Companies pre-Petition Date was returned to Debtor post-Petition Date.

           5          81.       From the Petition Date, up to and including the time of the Debtor’s discharge on

           6   November 7, 2016, Debtor knowingly and fraudulently failed to report to the Trustee or the Court

           7   her acquisition or reacquisition of Estate property from the Consignment Companies and failed to

           8   surrender or deliver such Estate property or the sale proceeds therefrom to the Trustee or the Estate.

           9          82.       Plaintiff is informed and believes and based thereon alleges that Debtor failed to

          10   disclose to the Trustee or the Court that the Debtor had provided Undisclosed Personal Property

          11   post-Petition Date to the Consignment Companies.

          12          83.       From the Petition Date, up to and including the time of the Debtor’s discharge on

          13   November 7, 2016, Debtor knowingly and fraudulently failed to report to the Trustee or the Court

          14   that the Debtor had provided Undisclosed Personal Property post-Petition Date to the Consignment

          15   Companies.

          16          84.       Plaintiff is informed and believes and based thereon alleges that Debtor failed to

          17   disclose to the Trustee or the Court that some of the sales proceeds derived from the Undisclosed

          18   Personal Property provided by Debtor post-Petition Date to the Consignment Companies were paid

          19   to Debtor by the Consignment Companies post-Petition Date.

          20          85.       From the Petition Date, up to and including the time of the Debtor’s discharge on

          21   November 7, 2016, Debtor knowingly and fraudulently failed to report to the Trustee or the Court

          22   that some of the sales proceeds derived from the Undisclosed Personal Property provided by Debtor

          23   post-Petition Date to the Consignment Companies were paid to Debtor by the Consignment

          24   Companies post-Petition Date.

          25          86.       Plaintiff is informed and believes and based thereon alleges that Debtor failed to

          26   disclose to the Trustee or the Court that some of the Undisclosed Personal Property remaining in the

          27   possession, custody, and/or control of the Debtor post-Petition Date was thereafter provided to the

          28   Consignment Companies and sold or still remains in the possession, custody and/or control of the

                                                                 13
2028888
           Case 2:18-ap-01465-BR          Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30                   Desc
                                          Main Document    Page 14 of 24


           1   Consignment Companies.

           2          87.     Plaintiff is informed and believes and based thereon alleges that from the Petition

           3   Date, up to and including the time of the Debtor’s discharge on November 7, 2016, Debtor

           4   knowingly and fraudulently failed to report to the Trustee or the Court that some of the Undisclosed

           5   Personal Property remaining in the possession, custody, and/or control of the Debtor post-Petition

           6   Date was thereafter provided to the Consignment Companies and sold or still remains in the

           7   possession, custody and/or control of the Consignment Companies.

           8          88.     At no point in time did Debtor offer to turn over or turn over to the Trustee or the

           9   Estate any personal property returned to Debtor post-Petition Date, nor did Debtor turn over or offer

          10   to turn over to the Trustee or the Estate any of the sale proceeds paid by the Consignment

          11   Companies for the personal property provided by the Debtor pre-Petition Date.

          12          89.     At no point in time did Debtor offer to turn over or turn over to the Trustee or the

          13   Estate any Undisclosed Personal Property, nor did Debtor turn over or offer to turn over any sale

          14   proceeds received from the Consignment Companies for Undisclosed Personal Property.

          15          90.     Plaintiff is informed and believes and based thereon alleges that in the one year

          16   period prior to her Petition Date Debtor purports to have given a pair of diamond earrings having a

          17   value of at least $50,000.00 (the “Earrings”) as a gift to her minor son, PW.

          18          91.     Plaintiff is informed and believes and based thereon alleges that Debtor kept physical

          19   possession and control over the Earrings even after she purports to have given the Earrings to her

          20   minor son, PW.

          21          92.     Debtor did not disclose the Earrings on her petition and schedules, or any

          22   amendments thereto.

          23          93.     Plaintiff is informed and believes and based thereon alleges that at some point in time

          24   post-Petition Date that Debtor sold the Earrings to a friend for at least $50,000.00, and proceeded to

          25   spend the proceeds.

          26          94.     From the Petition Date, up to and including the time of the Debtor’s discharge on

          27   November 7, 2016, Debtor knowingly and fraudulently failed to report to the Trustee or the Court

          28   the existence of the Earrings, or the subsequent post-Petition Date sale of the Earrings.

                                                                 14
2028888
           Case 2:18-ap-01465-BR             Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30           Desc
                                             Main Document    Page 15 of 24


           1          95.     The sale of the Earrings was not disclosed to the Trustee until the Rule 2004

           2   examination in June 2018.

           3          96.     At no point in time did Debtor offer to turn over or turn over the Earrings to the

           4   Trustee.

           5          97.     At no point in time did Debtor offer to turn over or turn over to the Trustee the

           6   $50,000.00 or more that the Debtor received from the post-Petition Date sale of the Earrings.

           7          98.     Accordingly, Debtor’s discharge should be revoked pursuant to 11 U.S.C. §727(d)(2).

           8                                          THIRD CLAIM FOR RELIEF

           9                             Avoidance of Post Petition Transfers – 11 U.S.C. § 549

          10                                      [As against defendant, PW Pettus only]

          11          99.     Plaintiff incorporates by this reference paragraphs 1 through 65 inclusive, set forth

          12   above, as though set forth in full herein.

          13          100.    Plaintiff is informed and believes and based thereon alleges that on or about

          14   September 20, 2011, Debtor sold an apartment she owned in Brazil, and purchased the Brazilian

          15   Apartment, taking title in her own name as reflected in the Official Real Estate Registry for the town

          16   of Fortaleza-Ceara, Brazil.

          17          101.    The chain of title report Trustee obtained from the Real Estate Registry Office of the

          18   4th Zone, Miranda Bezerra’s Office, Municipality of Fortaleza-Ceara reflects that title to the

          19   Brazilian Apartment was recorded in the name of Debtor as of April 11, 2016.

          20          102.    Plaintiff is informed and believes and based thereon alleges that the Brazilian

          21   Apartment has a value of approximately $250,000.00 U.S. Dollars. Plaintiff is further informed and

          22   believes and based thereon alleges that there are currently no liens or encumbrances against the

          23   Brazilian Apartment.

          24          103.    On her petition and schedules, including any amendments thereto, Debtor identified

          25   the owner of the Brazilian Apartment as her minor son PW, to whom Debtor claims to have “gifted”

          26   the Brazilian Apartment at the time of purchase.

          27          104.    Debtor was questioned about ownership of the Brazilian Apartment at her June 20,

          28   2018 session of the Rule 2004 examination, and agreed to produce additional paperwork reflecting

                                                                  15
2028888
           Case 2:18-ap-01465-BR           Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30             Desc
                                           Main Document    Page 16 of 24


           1   the asserted PW ownership of the Brazilian Apartment. To date, Debtor has not produced a deed or

           2   other ownership document for the Brazilian Apartment reflecting title was held in the name of PW,

           3   pre-Petition Date.

           4          105.    Plaintiff is informed and believes and based thereon alleges that on or about August

           5   7, 2018, post-Petition Date, Debtor transferred title to the Brazilian Apartment to her minor son, PW,

           6   by personally appearing in Fortaleza-Ceara, Brazil before a notary where she recorded a gift deed to

           7   PW Pettus.

           8          106.    During the course of session two of the Rule 2004 examination conducted on August

           9   16, 2018, Debtor testified that she had completed the gift donation of the Brazilian Apartment to her

          10   son PW post-Petition Date while she was in Brazil.

          11          107.    Pursuant to 11 U.S.C. § 549 Plaintiff is entitled to avoid the Brazilian Apartment

          12   Transfer as a post-Petition transfer of Estate property by Debtor to her minor son, PW Pettus.

          13                                         FOURTH CLAIM FOR RELIEF

          14                          Recovery of Avoided Post-Petition Transfer – 11 U.S.C. § 550

          15                                      [As against defendant, PW Pettus only]

          16          108.    Plaintiff incorporates by this reference paragraphs 1 through 65 and 99 through 107

          17   inclusive, set forth above, as though set forth in full herein.

          18          109.    As of the Petition Date, title to the Brazilian Apartment was held in the name of

          19   Debtor.

          20          110.    On or about August 7, 2018, post-Petition Date, a deed transferring title to the

          21   Brazilian Apartment from Debtor to Defendant PW Pettus was recorded in Brazil.

          22          111.    The Brazilian Apartment Transfer is an unauthorized post-Petition transfer of Estate

          23   property under 11 U.S.C. § 549.

          24          112.    Pursuant to 11 U.S.C. § 550 Plaintiff is entitled to recover the Brazilian Apartment or

          25   the value thereof from Defendant PW Pettus, with interest thereon at the maximum legal rate from

          26   the date of the Brazilian Apartment Transfer.

          27   ///

          28   ///

                                                                   16
2028888
           Case 2:18-ap-01465-BR           Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30            Desc
                                           Main Document    Page 17 of 24


           1                                       FIFTH CLAIM FOR RELIEF

           2                            For Turnover of Estate Property - 11 U.S.C. § 542

           3                                   [As against Debtor, Ana Pettus only]

           4           113.   Plaintiff incorporates by this reference paragraphs 1 through 65 inclusive, set forth

           5   above, as though set forth in full herein.

           6           114.   Plaintiff is informed and believes and based thereon alleges that as of the Petition

           7   Date, that Debtor owned all the personal property that was returned to Debtor by the Consignment

           8   Companies post-Petition Date.

           9           115.    Plaintiff is informed and believes and based thereon alleges that as of the Petition

          10   Date, that Debtor owned all sales proceeds derived from the personal property that was provided to

          11   the Consignment Companies pre-Petition date but paid to Debtor by the Consignment Companies

          12   post-Petition Date.

          13           116.   The Undisclosed Personal Property became property of the Estate on the Petition

          14   Date.

          15           117.   All the Undisclosed Personal Property whether in the possession of the Consignment

          16   Companies or Debtor post-Petition Date, as well as all sales proceeds held by the Consignment

          17   Companies or paid to Debtor post-Petition Date, became property of the Estate on the Petition Date.

          18           118.   Plaintiff is informed and believes and based thereon alleges that as of the Petition

          19   Date that the Estate owned all the Undisclosed Personal Property that was sold by the Consignment

          20   Companies post-Petition Date without any disclosure to the Trustee that the Undisclosed Personal

          21   Property existed or was consigned.

          22           119.   Plaintiff is informed and believes and based thereon alleges that as of the Petition

          23   Date that the Estate owned all sales proceeds from the sale of Undisclosed Personal Property paid by

          24   the Consignment Companies to Debtor post-Petition Date without any disclosure to the Trustee that

          25   the Undisclosed Personal Property existed or was consigned.

          26           120.   Plaintiff is informed and believes and based thereon alleges that Debtor did not

          27   disclose the Undisclosed Personal Property on her petition and schedules, or any amendments

          28   thereto.

                                                                17
2028888
           Case 2:18-ap-01465-BR          Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30             Desc
                                          Main Document    Page 18 of 24


           1          121.    Plaintiff is informed and believes and based thereon alleges that Debtor did not

           2   disclose the sales proceeds from the Undisclosed Personal Property that were paid to her by the

           3   Consignment Companies post-Petition Date on her petition and schedules, or any amendments

           4   thereto.

           5          122.    Plaintiff is informed and believes and based thereon alleges that Debtor did not

           6   disclose the portion of the Undisclosed Personal Property that were provided to the Consignment

           7   Companies pre-Petition Date and returned to her by the Consignment Companies post-Petition Date,

           8   on her petition and schedules, or any amendments thereto.

           9          123.    Plaintiff is informed and believes and based thereon alleges that all the Undisclosed

          10   Personal Property and sales proceeds derived therefrom which were returned or paid to Debtor post-

          11   Petition Date are property of the Estate.

          12          124.    Trustee has made demand on Debtor to turn over to Trustee and the Estate all

          13   Undisclosed Personal Property including all personal property that was provided pre-Petition Date to

          14   the Consignment Companies and either later returned to Debtor or sold, as well as all sales proceeds

          15   derived from the Undisclosed Personal Property.

          16          125.    To date, despite repeated demands for turnover having been made, Debtor has failed

          17   and continues to fail to turnover to the Trustee all property of the Estate, including any sales

          18   proceeds derived therefrom, remaining in her possession, custody and control.

          19          126.    Debtor should be ordered to turnover to the Trustee all of the books and records

          20   related to the Debtor and the Undisclosed Personal Property, all Undisclosed Personal Property, and

          21   all sales proceeds derived from the Undisclosed Personal Property.

          22          127.    The Brazilian Apartment, nominally in the name of the Debtor’s minor son based on

          23   a post-Petition Date transfer, should be turned over to the Trustee.

          24          WHEREFORE, Plaintiff prays for relief as follows:

          25   AS TO THE FIRST CLAIM FOR RELIEF:

          26          That Debtor, Ana Virginia Pettus’ discharge be revoked pursuant to 11 U.S.C. § 727(d)(1);

          27   AS TO THE SECOND, CLAIM FOR RELIEF:

          28          That Debtor, Ana Virginia Pettus’ discharge be revoked pursuant to 11 U.S.C. § 727(d)(2);

                                                                 18
2028888
Case 2:18-ap-01465-BR   Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30   Desc
                        Main Document    Page 19 of 24
 Case 2:18-ap-01465-BR                       Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30                                  Desc
                                             Main Document    Page 20 of 24

FORM B104 (08/07)                                                                           2007 USBC, Central District of California
ADVERSARY PROCEEDING COVER SHEET                                                ADVERSARY PROCEEDING NUMBER
(Instructions on Page 2)                                                        (Court Use Only)

PLAINTIFFS                                                         DEFENDANTS
Howard M. Ehrenberg, solely in his capacity as Chapter 7           Ana Virginia Pettus; P.W. Pettus, a minor child
Trustee for the bankruptcy estate of debtor, Ana Virginia Pettus
ATTORNEYS (Firm Name, Address, and Telephone No.)                  ATTORNEYS (If Known)
Corey R. Weber
Regan E. Boyce
Brutzkus Gubner
21650 Oxnard Street, Suite 500
Woodland Hills, CA 91367
(818) 827-9000

PARTY (Check One Box Only)                                         PARTY (Check One Box Only)
     Debtor                U.S. Trustee/Bankruptcy Admin               Debtor                U.S. Trustee/Bankruptcy Admin
     Creditor              Other                                       Creditor              Other
     Trustee                                                           Trustee

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint for 1) REVOCATION OF DISCHARGE 11 U.S.C. § 727(d); 2) AVOIDANCE AND RECOVERY OF POST PETITION
TRANSFERS 11 U.S.C. §§ 549 and 550; AND 3) TURNOVER OF ESTATE PROPERTY 11 U.S.C. § 542


NATURE OF SUIT (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second
alternative cause as 3, etc.)

FRBP 7001(1) – Recovery of Money/Property                          FRBP 7001(6) – Dischargeability (continued)
3    11-Recovery of money/property - §542 turnover of property          61-Dischargeability - §523(a)(5), domestic support
     12-Recovery of money/property - §547 preference                    68-Dischargeability - §523(a)(6), willful and malicious injury
      13-Recovery of money/property - §548 fraudulent transfer          63-Dischargeability - §523(a)(8), student loan
2   14-Recovery of money/property – other 11 U.S.C. § 549, 550          64-Dischargeability - §523(a)(15), divorce or separation
                                                                   obligation(other than domestic support)
FRBP 7001(2) – Validity, Priority or Extent of Lien                    65-Dischargeability - other
    21-Validity, priority or extent of lien or other interest in
property                                                           FRBP 7001(7) – Injunctive Relief
                                                                       71-Injunctive relief – imposition of stay
FRBP 7001(3) – Approval of Sale of Property                            72-Injunctive relief – other
    31-Approval of sale of property of estate and of a co-owner
- §363(h)                                                          FRBP 7001(8) Subordination of Claim or Interest
                                                                       81-Subordination of claim or interest
FRBP 7001(4) – Objection/Revocation of Discharge
1   41-Objection / revocation of discharge - §727(c),(d),(e)       FRBP 7001(9) Declaratory Judgment
                                                                       91-Declaratory judgment
FRBP 7001(5) – Revocation of Confirmation
     51-Revocation of confirmation                                 FRBP 7001(10) Determination of Removed Action
                                                                       01-Determination of removed claim or cause
FRBP 7001(6) – Dischargeability
     66-Dischargeability - §523(a)(1),(14),(14A) priority tax      Other
claims                                                                  SS-SIPA Case – 15 U.S.C. §§78aaa et. seq.
     62-Dischargeability - §523(a)(2), false pretenses, false           02-Other (e.g. other actions that would have been brought
representation, actual fraud                                       in state court if unrelated to bankruptcy case)
     67-Dischargeability - §523(a)(4), fraud as fiduciary,
embezzlement,
larceny
                   (continued next column)
    Check if this case involves a substantive issue of               Check if this is asserted to be a class action under
state law                                                          FRCP 23

     Check if a jury trial is demanded in complaint                Demand $ 700,895.12+

Other Relief Sought
Case 2:18-ap-01465-BR              Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30                              Desc
                                   Main Document    Page 21 of 24



FORM B104 (08/07), page 2                                                      2007 USBC, Central District of California

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

NAME OF DEBTOR                                             BANKRUPTCY CASE NO.

Ana Virginia Pettus                                        2:16-bk-15635-BR
DISTRICT IN WHICH CASE IS              DIVISIONAL OFFICE                      NAME OF JUDGE
PENDING
Central District of California         Los Angeles Division                   The Honorable Barry Russell
                             RELATED ADVERSARY PROCEEDING (IF ANY)

PLAINTIFF                              DEFENDANT                              ADVERSARY PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS         DIVISIONAL OFFICE                      NAME OF JUDGE
PENDING
SIGNATURE OF ATTORNEY (OR PLAINTIFF)

       /s/ Reagan E. Boyce
DATE                                                       PRINT NAME OF ATTORNEY (OR PLAINTIFF)
12/28/2018                                                 Brutzkus Gubner
                                                           By: Reagan E. Boyce

                                               INSTRUCTIONS
        The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court
which consists of all of the property of the debtor, wherever that property is located. Because the
bankruptcy estate is so extensive and the jurisdiction of the court so broad, there may be lawsuits over
the property or property rights of the estate. There also may be lawsuits concerning the debtor’s
discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

        A party filing an adversary proceeding must also must complete and file Form 104, the Adversary
Proceeding Cover Sheet, unless the party files the adversary proceeding electronically through the court’s
Case Management/Electronic Case Filing system (CM/ECF). (CM/ECF captures the information on Form
104 as part of the filing process.) When completed, the cover sheet summarizes basic information on the
adversary proceeding. The clerk of court needs the information to process the adversary proceeding and
prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and
service of pleadings or other papers as required by law, the Bankruptcy Rules, or the local rules of court.
The cover sheet, which is largely self explanatory, must be completed by the plaintiff’s attorney (or by the
plaintiff if the plaintiff is not represented by an attorney). A separate cover sheet must be submitted to the
clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the
complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the
defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of
the form. If the plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro
se, that is, not presented by an attorney, the plaintiff must sign.
         Case 2:18-ap-01465-BR                   Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30                                      Desc
                                                 Main Document    Page 22 of 24

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 DAVID SEROR - Bar No. 67488
 COREY R. WEBER - Bar No. 205912
 REAGAN E. BOYCE - Bar No. 248064
 BRUTZKUS GUBNER
 21650 Oxnard Street, Suite 500
 Woodland Hills, CA 91367
 Telephone: (818) 827-9000
 Facsimile: (818) 827-9099
 Email: dseror@bg.law; cweber@bg.law; rboyce@bg.law
 Special Litigation Counsel for Howard M. Ehrenberg,
 Chapter 7 Trustee
 Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                             DIVISION

 In re:
 Ana Virginia Pettus
                                                                          CASE NO.: 2:16-bk-15635-BR
                                                                          CHAPTER: 7
                                                                          ADVERSARY NO.:

                                                          Debtor(s).
HOWARD M. EHRENBERG, solely in his capacity as
Chapter 7 Trustee for the bankruptcy estate of Ana
Virginia Pettus,


                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                               Versus                                     CONFERENCE IN ADVERSARY PROCEEDING
                                                                                      [LBR 7004-1]
 ANA VIRGINIA PETTUS, an individual; and
 PW Pettus a minor child,


                                                      Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

            Hearing Date:                                 Address:
            Time:                                            255 East Temple Street, Los Angeles, CA 90012
            Courtroom: 1668                                  3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
         Case 2:18-ap-01465-BR                   Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30                                      Desc
                                                 Main Document    Page 23 of 24


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
         Case 2:18-ap-01465-BR                   Doc 1 Filed 12/28/18 Entered 12/28/18 15:38:30                                      Desc
                                                 Main Document    Page 24 of 24


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
